Fecteau, J.
Defendant Cloverleaf Chevrolet, Inc. (“Cloverleaf”) filed a motion to dismiss the 93A claim filed in this action by plaintiff Richard Brown (“Brown"). In support of its motion, Cloverleaf argues that the protections of G.L.c. 93A do not apply to the facts of the instant case, which involves breach of an oral promise to employ Brown. Brown, however, argues that the allegations of the complaint establish that Cloverleaf engaged in unfair competition by encouraging Brown to close his business and terminate his lease, as well as requesting his customer list and negotiating a purchase of Brown’s equipment at below market value, prior to informing Brown that he would not be employed at the promised position.
While conduct occurring in the context of an employer-employee relationship does not fall within the purview of protection provided by G.L.c. 93A, Manning v. Zuckerman, 388 Mass. 8 (1983), the allegations of this case encompass conduct other than Cloverleaf s mere failure to hire Brown. Drawing all inferences in favor of Brown, as required when considering a motion to dismiss pursuant to 12(b)(6), Cloverleaf may have engaged in unfair competition, conduct which is specifically prohibited by the provisions of G.L.c. 93A, §2.
ORDER
It is therefore ORDERED that Cloverleaf s motion to dismiss the 93A claim is DENIED.